Ringold, J.
(dissenting)—At the suppression hearing the parties stipulated in part that Detective Brenton seized the cardboard box
after he observed cocaine paraphernalia in the basement.
After he observed cocaine paraphernalia, then he looked for a container to carry these items. He observed a box with dirty laundry in it. He dumped out the laundry and seized the box for the purpose of transporting the paraphernalia. After he seized the box, he then noticed the name "Weaver, L." on the side.
The motion to suppress the evidence was denied. After a bench trial on stipulated facts the court entered the following findings of fact:
The narcotic paraphe[r]nalia found on the coffee table was collected by Detective Brenton. Having no readily available way to transport these items, Detective Brenton took a 25-inch by 25-inch cardboard carton sitting on a *23chair in the rear area of the basement. The box contained laundry which was removed and neatly placed back on the chair. The box was plainly marked "Weaver, L." in large inked letters on its side.
Finding of fact 4.
Upon seeing the box, defendant indicated ownership of the box and repeatedly questioned detectives as to the use of the box and their need to take it.
Finding of fact 5. These findings of fact are not challenged on appeal.
There is no stipulation on the record or finding of fact that Detective Brenton took the box as contraband or because it had Weaver's name on it. The statements mentioned in footnote 1 of the majority opinion were made by the prosecuting attorney in his introductory remarks to the court at the suppression hearing. They are not supported by evidence or stipulations and do not constitute evidence. Detective Brenton's affidavit, the agreed facts, and the findings entered by the court, establish that the detective took the box to transport items seized under the warrant, learning afterward that the box contained both Weaver's name and 23 packages of cocaine. It is on the basis of the stipulated facts and the court's findings that we must proceed.
The majority begs the question in asserting that the defendant has the burden of proof when the search is conducted pursuant to a warrant. Even assuming that the box could have been seized under the warrant to show dominion and control, the issue remains whether it was actually seized for that purpose. The validity of the seizure is to be judged as of the time it was made. An unreasonable seizure is not later made reasonable because it can be forced to fit under some language in the warrant. State v. Broadnax, 98 Wn.2d 289, 654 P.2d 96 (1982).
The State agrees that seizures may not be justified by post hoc rationalizations, stating that "There cannot be retroactive justification of a seizure if the law is to have meaning." Brief of respondent, at 3. The State also agrees *24that "there is no dispute that the police may not take property merely to convenience their transport of seized articles." Brief of Respondent, at 1. The State argues, however, and the majority agrees, that the box was taken to show dominion and control over the premises. Under the stipulated facts, this is not what happened. The stipulated facts are that the detective did not notice Weaver's name was on the box until "after he seized the box," and that the box was taken to carry contraband. Weaver did not consent to the seizure. The State attempts a retroactive justification because cocaine was later found in the box.
Had the detective seized the box to show dominion and control, the cocaine could have been admissible under the plain view doctrine. The box was seized, however, solely to carry the contraband. The "dominion and control" argument is merely a post hoc rationalization attempting to justify the seizure under the warrant. The seizure was constitutionally indefensible when it was made. No amount of post hoc rationalization can cure that defect. We cannot condone post facto justification of a seizure as coming within the scope of a search warrant without eroding the protections of the federal and state constitutions. Broadnax. The evidence should have been suppressed.
Review denied by Supreme Court October 19, 1984.